UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-53685 INTELIMAX MEDIA INC. (Exact name of registrant as specified in its charter) British Columbia None (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2320 – 555 West Hastings Street, Vancouver, British Columbia V6B 4N4 (Address of principal executive offices) (Zip Code) (604) 742-1111 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] YES [] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [] YES [] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act [] YES [X] NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. [] YES [] NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 37,953,848 common shares issued and outstanding as of August 10, 2011. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 6 Item 3. Quantitative and Qualitative Disclosures About Market Risk 11 Item 4. Controls and Procedures 11 PART II- OTHER INFORMATION 11 Item 1. Legal Proceedings 11 Item 1A. Risk Factors 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults Upon Senior Securities 12 Item 4. [Removed and Reserved] 13 Item 5. Other Information 13 Item 6.Exhibits 13 SIGNATURES 14 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements The consolidated financial statements of Intelimax Media Inc., included herein were prepared, without audit, pursuant to rules and regulations of the Securities and Exchange Commission. In this quarterly report, unless otherwise specified, all dollar amounts are expressed in Canadian dollars (CDN$). 3 INTELIMAX MEDIA INC. (A Development Stage Company) Consolidated Financial Statements (Expressed in Canadian dollars) June 30, 2011 4 Financial Statement Index Consolidated Balance Sheets F–1 Consolidated Statements of Operations F–2 Consolidated Statements of Cash Flows F–3 Notes to the Consolidated Financial Statements F–4 5 INTELIMAX MEDIA INC. (A Development Stage Company) Consolidated Balance Sheets (Expressed in Canadian dollars) June 30, $ March 31, $ (Unaudited) Assets Current Assets Cash Other receivable Prepaid expenses Total Current Assets Equipment (Note 3) Website development costs (Note 3) – Total Assets Liabilities and Stockholders’ Equity Current Liabilities Accounts payable (Note 8) Accrued liabilities (Note 8) Notes payable (Note 4) – Due to related parties (Note 8) – Total Current Liabilities Nature of Operations and Continuance of Business (Note 1) Commitments (Note 9) Stockholders’ Equity Preferred Stock Authorized: 20,000,000 shares, par value US$0.00001 No shares issued and outstanding – – Common Stock Authorized: 150,000,000 shares, par value US$0.00001 37,953,848 and 33,963,587 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit during the development stage Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity 6 INTELIMAX MEDIA INC. (A Development Stage Company) Consolidated Statements of Operations (Expressed in Canadian dollars) (Unaudited) For the Three Months Ended June 30, $ For the Three Months Ended June 30, $ Accumulated from April 17, 2006 (Date of Inception) to June 30, $ Revenue 30 Expenses Amortization Advertising and promotion Consulting fees Foreign exchange (loss) gain General and administrative Impairment of equipment – – Impairment of website development costs – – Investor relations Management fees (Note 9) Professional fees Wages and benefits Total Expenses Operating Loss Other Income (Expense) Loss on forgiveness of debt (Note 4) – Interest income – – – Net Loss Before Income Taxes Income tax credits – Net Loss Net loss per share, basic and diluted Weighted average shares outstanding F - 1 INTELIMAX MEDIA INC. (A Development Stage Company) Consolidated Statements of Cash Flows (Expressed in Canadian dollars) (Unaudited) For the Three Months Ended June 30, $ For the Three Months Ended June 30, $ Accumulated from April 17, 2006 (Date of Inception) to June 30, $ Operating activities Net loss for the period Adjustments to reconcile net loss to net cash used in operating activities: Amortization Loss on forgiveness of debt – Issuance of shares for services Stock-based compensation Impairment of equipment – – Impairment of website development costs – – Changes in operating assets and liabilities: Other receivable Prepaid expense – Accounts payable and accrued liabilities Due to related parties – Net Cash Used In Operating Activities Investing Activities Cash acquired on acquisition – – Purchase of equipment – Purchase of website development costs Net Cash Used In Investing Activities Financing activities Bank indebtedness – – Proceeds from loans payable – Proceeds from issuance of common shares Repayment of loans payable – Share issuance costs – – Net Cash Provided by Financing Activities (Decrease) Increase in Cash Cash – Beginning of Period – Cash – End of Period – Non-cash investing and financing activities: Shares issued for share issuance costs – – Supplemental disclosures: Interest paid – – – Income tax paid – – – F - 2 INTELIMAX MEDIA INC. (A Development Stage Company) Notes to the Unaudited Consolidated Financial Statements Three months ended June 30, 2011 (Expressed in Canadian dollars) 1. Nature of Operations and Continuance of Business The Company was formed as a result of the merger of Cicero Resources Corp. (“Cicero”) and Intelimax Media Inc. (“Intelimax”) effective May 28, 2009. Cicero was incorporated on October 19, 2007 under the laws of the State of Nevada and Intelimax was incorporated on April 17, 2006 under the laws of the Province of British Columbia. Intelimax was a private operating company, and Cicero was an inactive shell public company.The merger was accounted for as a “reverse merger” using the purchase method of accounting, with the former shareholders of Intelimax controlling 69% of the issued and outstanding common shares of the Company after the closing of the amalgamation transaction. Accordingly, Intelimax is deemed to be the acquirer for accounting purposes, and a continuation of Intelimax. The Company is a Development Stage Company, as defined by Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) 915, Development Stage Entities and is an internet media and advertising company that specializes in the development and management of industry-specific websites and portals focusing on new media, online games, search, publishing, and media sales. These consolidated financial statements have been prepared on the going concern basis, which assumes that the Company will be able to realize its assets and discharge its liabilities in the normal course of business. As at June 30, 2011, the Company has an accumulated deficit of $5,778,505. The continued operations of the Company are dependent on its ability to generate future cash flows from operations or obtain additional financing.These factors raise substantial doubt about the Company’s ability to continue as a going concern.These consolidated financial statements do not include any adjustments to the recorded assets or liabilities that might be necessary should the Company be unable to continue as a going concern. 2. Significant Accounting Policies (a) Basis of Presentation and Principles of Consolidation The unaudited interim consolidated financial statements and the related notes of the Company are prepared in accordance with generally accepted accounting principles in the United States and are expressed in Canadian dollars.The consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries, Gamboozle Media Inc., and Global Climate Seek Inc.All inter-company accounts and transactions have been eliminated.The Company’s fiscal year-end is March 31. (b) Interim Financial Statements The unaudited interim consolidated financial statements and the related notes of the Company have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Securities and Exchange Commission (“SEC”) Form 10-Q. They do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. Therefore, these unaudited interim consolidated financial statements should be read in conjunction with the Company’s audited consolidated financial statements and notes thereto for the year ended March 31, 2011, included in the Company’s Annual Report on Form 10-K filed on June 28, 2011, with the SEC. The financial statements included herein are unaudited; however, they contain all normal recurring accruals and adjustments that, in the opinion of management, are necessary to present fairly the Company’s financial position at June 30, 2011, and the results of its operations and cash flows for the three months ended June 30, 2011. The results of operations for the three months ended June 30, 2011, are not necessarily indicative of the results to be expected for future quarters or the full year. F - 3 INTELIMAX MEDIA INC. (A Development Stage Company) Notes to the Unaudited Consolidated Financial Statements Three months ended June 30, 2011 (Expressed in Canadian dollars) 2. Significant Accounting Policies (continued) (c) Use of Estimates The preparation of these unaudited interim consolidated financial statements in conformity with generally accepted accounting principles in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the unaudited interim consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. The Company regularly evaluates estimates and assumptions related to the useful life and recoverability of long-lived assets, fair value of share-based payments, and deferred income tax asset valuation allowances. The Company bases its estimates and assumptions on current facts, historical experience and various other factors that it believes to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities and the accrual of costs and expenses that are not readily apparent from other sources. The actual results experienced by the Company may differ materially and adversely from the Company’s estimates. To the extent there are material differences between the estimates and the actual results, future results of operations will be affected. (d) Cash and Cash Equivalents The Company considers all highly liquid instruments with a maturity of three months or less at the time of issuance to be cash equivalents. (e) Website Development Costs Website development costs consist of costs incurred to develop internet websites to promote, advertise, and earn revenue with respect to the Company’s business operations.Costs are capitalized in accordance with ASC 350-50, Intangible Assets – Goodwill and Other - Web Site Development Costs, and are amortized at a rate of 30% per annum commencing when the internet web site has been completed. (f) Equipment Equipment is stated at cost and is amortized on a declining basis, at the following rates: Office Furniture and Equipment 20% Computer Hardware 30% Computer Software 100% (g) Impairment of Long-Lived Assets In accordance with ASC 360, Property, Plant and Equipment, the Company tests long-lived assets or asset groups for recoverability when events or changes in circumstances indicate that their carrying amount may not be recoverable. Circumstances which could trigger a review include, but are not limited to: significant decreases in the market price of the asset; significant adverse changes in the business climate or legal factors; accumulation of costs significantly in excess of the amount originally expected for the acquisition or construction of the asset; current period cash flow or operating losses combined with a history of losses or a forecast of continuing losses associated with the use of the asset; and current expectation that the asset will more likely than not be sold or disposed significantly before the end of its estimated useful life. Recoverability is assessed based on the carrying amount of the asset and its fair value which is generally determined based on the sum of the undiscounted cash flows expected to result from the use and the eventual disposal of the asset, as well as specific appraisal in certain instances. An impairment loss is recognized when the carrying amount is not recoverable and exceeds fair value. F - 4 INTELIMAX MEDIA INC. (A Development Stage Company) Notes to the Unaudited Consolidated Financial Statements Three months ended June 30, 2011 (Expressed in Canadian dollars) 2. Significant Accounting Policies (continued) (h) Revenue Recognition The Company recognizes revenue from online advertising sales in accordance with Securities and Exchange Commission ASC 605, Revenue Recognition. The Company accounts for revenue as a principal using the guidance in ASC 605. Revenue consists of the sale of online advertising and is recognized only when the price is fixed or determinable, persuasive evidence of an arrangement exists, the product is shipped, and collectability is reasonably assured. (i) Comprehensive Loss ASC 220, Comprehensive Income establishes standards for the reporting and display of comprehensive loss and its components in the financial statements.As at June 30, 2011 and 2010, the Company had no items that affected comprehensive loss. (j) Income Taxes The Company accounts for income taxes using the asset and liability method in accordance with ASC 740, Income Taxes.The asset and liability method provides that deferred tax assets and liabilities are recognized for the expected future tax consequences of temporary differences between the financial reporting and tax bases of assets and liabilities, and for operating loss and tax credit carryforwards. Deferred tax assets and liabilities are measured using the currently enacted tax rates and laws that will be in effect when the differences are expected to reverse. The Company records a valuation allowance to reduce deferred tax assets to the amount that is believed more likely than not to be realized. As of June 30, 2011 and 2010, the Company did not have any amounts recorded pertaining to uncertain tax positions. The Company files federal and provincial income tax returns in Canada, as applicable. For Canadian income tax returns, the open taxation years range from 2008 to 2010.Tax authorities of Canada have not audited any of the Company’s, or its subsidiaries’, income tax returns for the open taxation years noted above. The Company recognizes interest and penalties related to uncertain tax positions in tax expense. During the three months ended June 30, 2011 and 2010, there were no charges for interest or penalties. (k) Stock-Based Compensation The Company records stock-based compensation in accordance with ASC 718, Compensation – Stock Compensation and ASC 505-50, Equity-Based Payments to Non-Employees. All transactions in which goods or services are the consideration received for the issuance of equity instruments are accounted for based on the fair value of the consideration received or the fair value of the equity instrument issued, whichever is more reliably measurable. Equity instruments issued to employees and the cost of the services received as consideration are measured and recognized based on the fair value of the equity instruments issued. (l) Foreign Currency Translation The Company’s functional currency and its reporting currency is the Canadian dollar and foreign currency transactions are primarily undertaken in United States dollars. The financial statements of the Company are translated to Canadian dollars in accordance with ASC 830, Foreign Currency Translation Matters, using the exchange rate prevailing at the balance sheet date.Gains and losses arising on translation or settlement of foreign currency denominated transactions or balances are included in the determination of income. F - 5 INTELIMAX MEDIA INC. (A Development Stage Company) Notes to the Unaudited Consolidated Financial Statements Three months ended June 30, 2011 (Expressed in Canadian dollars) 2. Significant Accounting Policies (continued) (m) Basic and Diluted Net Loss Per Share The Company computes net loss per share in accordance with ASC 260, Earnings Per Share which requires presentation of both basic and diluted earnings per share (EPS) on the face of the consolidated statement of operations. Basic EPS is computed by dividing net loss available to common shareholders (numerator) by the weighted average number of shares outstanding (denominator) during the period. Diluted EPS gives effect to all dilutive potential common shares outstanding during the period using the treasury stock method and convertible preferred stock using the if-converted method. In computing diluted EPS, the average stock price for the period is used in determining the number of shares assumed to be purchased from the exercise of stock options or warrants. Diluted EPS excludes all dilutive potential shares if their effect is anti dilutive. (n) Financial Instruments and Fair Value Measures The Company’s financial instruments consists of cash, other receivables, accounts payable and accrued liabilities, notes payable, and amounts due to related parties. Pursuant to ASC 820, Fair Value Measurements and Disclosures, the fair value of our cash is determined based on “Level 1” inputs, which consist of quoted prices in active markets for identical assets. Management believes that the recorded values of all other financial instruments approximate their current fair values because of their nature and respective maturity dates or durations. The Company’s operations are in Canada, which results in exposure to market risks from changes in foreign currency rates. The financial risk is the risk to the Company’s operations that arise from fluctuations in foreign exchange rates and the degree of volatility of these rates. Currently, the Company does not use derivative instruments to reduce its exposure to foreign currency risk. (o) Recent Accounting Pronouncements The Company has implemented all new accounting pronouncements that are in effect.These pronouncements did not have any material impact on the financial statements unless otherwise disclosed, and the Company does not believe that there are any other new accounting pronouncements that have been issued that might have a material impact on its financial position or results of operations. 3.Equipment and Website Development Costs June 30, March 31 Accumulated Net Carrying Net Carrying Cost Amortization Impairment Value Value $ Computer Hardware Computer Software – – – Office Furniture Website Development Costs – F - 6 INTELIMAX MEDIA INC. (A Development Stage Company) Notes to the Unaudited Consolidated Financial Statements Three months ended June 30, 2011 (Expressed in Canadian dollars) 4.Notes Payable a) As at March 31, 2011, the Company had a short term note payable of $2,906 owing to a shareholder of the Company. The note is unsecured, due interest at 3.5% per annum, and due on demand. During the three months ended June 30, 2011, the Company repaid the note payable. b) On March 15, 2011, the Company issued a note payable of $440,402 (US$450,000).The note is unsecured, due interest at 15% per annum, and due on demand. On June 23, 2011, the Company issued 1,547,119 units to settle the outstanding debt of US$450,000, including accrued interest of US$14,136. Each unit consisted of one common share and one-half of one share purchase warrant. Each share purchase warrant entitles the holder to acquire an additional common share at an exercise price of US$0.75 per share. These warrants expire on June 23, 2013. The Company recorded a loss on the settlement of debt of $507,348 equal to the difference between the fair value of the common shares and warrants and the carrying value of the debt settled. c) On May 2, 2011, the Company issued a note payable of $29,360 (US$30,000).The note is unsecured, due interest at 15% per annum, and due on demand. On June 23, 2011, the Company issued 103,142 units to settle the outstanding debt of US$30,000, including accrued interest of US$942. Each unit consisted of one common share and one-half of one share purchase warrant. Each share purchase warrant entitles the holder to acquire an additional common share at an exercise price of US$0.75 per share. These warrants expire on June 23, 2013. The Company recorded a loss on the settlement of debt of $33,824 equal to the difference between the fair value of the common shares and warrants and the carrying value of the debt settled. 5. Common Stock Shares issued during the three months ended June 30, 2011: a) On April 16, 2011, the Company issued 450,000 shares of the Company’s common stock with a fair value of $185,779 pursuant to a service agreement for the provision of marketing and promotional services. b) On April 29, 2011, the Company issued 500,000 shares of the Company’s common stock with a fair value of $198,744 pursuant to a service agreement for the provision of website development, design and marketing services. c) On April 29, 2011, the Company issued 110,000 units at US$0.20 per unit for proceeds of US$22,000.Each unit consists of one common share and one warrant to purchase one share of the Company’s common stock at US$0.30 per share until April 29, 2013. d) On May 1, 2011, the Company issued 250,000 shares of the Company’s common stock with a fair value of $99,372 pursuant to a consulting agreement for marketing and promotional services. e) On May 4, 2011, the Company issued of 250,000 units at US$0.20 per unit for proceeds of US$50,000.Each unit consists of one common share and one warrant to purchase one share of the Company’s common stock at US$0.30 per share until May 4, 2013. f) On May 5, 2011, the Company issued 150,000 shares of the Company’s common stock with a fair value of $69,710 pursuant to a service agreement for event and production services. g) On May 6, 2011, the Company issued 100,000 shares of the Company’s common stock with a fair value of $46,416 pursuant to a consulting agreement. h) On May 17, 2011, the Company issued 25,000 shares of the Company’s common stock with a fair value of $8,510 to an employee as a bonus for services rendered. i) On May 20, 2011, the Company issued 5,000 shares of the Company’s common stock with a fair value of $1,460 pursuant to a settlement and release agreement with a consultant. F - 7 INTELIMAX MEDIA INC. (A Development Stage Company) Notes to the Unaudited Consolidated Financial Statements Three months ended June 30, 2011 (Expressed in Canadian dollars) 5. Common Stock (continued) j) On May 27, 2011, the Company issued 500,000 shares of the Company's common stock upon the exercise of stock options for cash proceeds of $73,297 (Cdn$75,000). k) On June 23, 2011, the Company issued 1,650,261 units to settle $469,762 of notes payable and $14,756 of accrued interest.Each unit consisted of one common share and one-half of one share purchase warrant. Each share purchase warrant entitles the holder to acquire an additional common share at an exercise price of US$0.75 per share.These warrants expire on June 23, 2013.The Company recorded a loss on the fair value of the debt of $541,172, equal to the difference between the fair value of the common shares and warrants and the debt settled. 6. Stock Options The Company adopted a Stock Compensation Plan (“Stock Plan”) and Stock Option Plan (“Option Plan”) dated December 11, 2009 under which the Company is authorized to grant up to a total of 1,000,000 shares of common stock and stock options to acquire up to a total of 1,000,000 shares of common stock. The Company will not issue any stock compensation under the Stock Plan or Option Plan for any services related to investor relations or capital raising activities.At June 30, 2011, the Company had 215,000 shares of common stock available to be issued under the Stock Plan and options to acquire 400,000 shares of common stock to be issued under the Option Plan. On May 6, 2011, the Company granted stock options to acquire 100,000 shares of common stock at an exercise price of $0.35 for a period of two years. The Company recorded the fair value of the options of $33,207 as consulting expense. On May 27, 2011, the Company granted stock options to acquire 500,000 shares of common stock at an exercise price of $0.23 for two years. The Company recorded the fair value of the options of $125,807 as consulting expense. A summary of the changes in the Company’s stock options is presented below: Number of Options Weighted Average Exercise Price Weighted-Average Remaining Contractual Term (years) Aggregate Intrinsic Value $ $ Outstanding, March 31, 2010 Granted Exercised Outstanding, March 31, 2011 Granted Exercised Outstanding and Exercisable, June 30, 2011 The weighted average fair value of options granted during the three months ended June 30, 2011 was $0.27 per option (2010 – $0.27).The fair value of the options granted was measured at the grant date using the Black-Scholes option pricing model with the following weighted average assumptions: Expected dividend yield 0% 0% Risk-free interest rate 0.50% 0.64% Expected volatility 137% 159% Expected option life (in years) At June 30, 2011 and 2010, the Company had no unvested options and no unrecognized compensation costs. F - 8 INTELIMAX MEDIA INC. (A Development Stage Company) Notes to the Unaudited Consolidated Financial Statements Three months ended June 30, 2011 (Expressed in Canadian dollars) 7. Share Purchase Warrants The following table summarizes the continuity of share purchase warrants: Number of Warrants Weighted Average Exercise Price $ Balance, March 31, 2010 Issued Expired Balance, March 31, 2011 Issued Balance, June 30, 2011 As at June 30, 2011, the following share purchase warrants were outstanding: Number of Warrants Exercise Price Expiry Date US$0.60 December 11, 2011 US$0.55 February 1, 2012 US$0.60 May 14, 2012 US$0.60 May 31, 2012 US$0.30 August 1, 2012 US$0.30 August 2, 2012 US$0.30 September 20, 2012 US$0.30 September 21, 2012 US$0.30 October 1, 2012 US$0.30 November 19, 2012 US$0.30 March 15, 2013 US$0.30 March 30, 2013 US$0.30 April 29, 2013 US$0.30 May 4, 2013 US$0.75 June 23, 2013 The share purchase warrants do not meet the characteristics of an embedded derivative in accordance with ASC 815-10-15-130, as the warrants are not readily convertible to cash given the number of common shares to be exchanged is significant relative to the normalized daily transaction volume of the Company’s common shares.The Company will continue to evaluate whether the Company’s common shares are readily convertible to cash and will account for a derivative if the Company meets the conditions of ASC 815 for derivative liabilities. F - 9 INTELIMAX MEDIA INC. (A Development Stage Company) Notes to the Unaudited Consolidated Financial Statements Three months ended June 30, 2011 (Expressed in Canadian dollars) 8. Related Party Transactions a) During the three months ended June 30, 2011, the Company incurred $20,500 (2010 - $10,452) of management fees to directors of the Company. b) As at June 30, 2011, accounts payable and accrued liabilities include $31,430 (March 31, 2011 - $73,391) owing to management, officers, and directors of the Company.The amounts are unsecured, non-interest bearing, and due on demand. c) As at June 30, 2011, the Company owed $nil (March 31, 2011 - $11,200) to two directors of the Company for general expenditures.The amount owing is unsecured, non-interest bearing, and due on demand. 9. Commitments On April 12, 2011, the Company entered into a purchase and sale agreement as well as a software support agreement.Pursuant to the terms of the purchase and sale agreement, the Company will acquire world-wide, non-exclusive rights to certain source code used in the development of online gaming applications for total consideration of $344,412.The first payment of $291,912 is to be made within 5 days of the date of the agreement (paid), with the second payment, $52,500, being made within 10 business days of the seller meeting all of its obligations under the agreement, or the software being made available to the Company’s customers, or within 180 days of the Agreement, whichever is earlier. Pursuant to the terms of the software support agreement, the Company shall pay a monthly fee of $25,000 (or more depending on the amount of users on the Company’s websites) in exchange for the seller supplying the hardware and hosting services necessary to operate the Company’s online gaming platforms, customer data and customer reporting services, customer support and client support, software modifications and upgrades, and website updates.The term of the agreement is 3 years and may be terminated by either party by providing 60 days notice. F - 10 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations Forward Looking Statements This quarterly report on Form 10-Q contains forward-looking statements that involve risks and uncertainties. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology including "could", "may", "will", "should", "expect", "plan", "anticipate", "believe", "estimate", "predict", "potential" and the negative of these terms or other comparable terminology. These statements are only predictions. Actual events or results may differ materially. While these forward-looking statements, and any assumptions upon which they are based, are made in good faith and reflect our current judgment regarding the direction of our business, actual results will almost always vary, sometimes materially, from any estimates, predictions, projections, assumptions or other future performance suggested in this report. Our financial statements are stated in Canadian Dollars (CDN$) and are prepared in accordance with United States Generally Accepted Accounting Principles. In this quarterly report, unless otherwise specified, all dollar amounts are expressed in Canadian dollars, references to US$ refer to United States dollars and all references to “common shares” refer to the common shares in our capital stock. As used in this current report and unless otherwise indicated, the terms "we", "us", "our" and "our company" mean Intelimax Media Inc., unless otherwise stated. General Overview We are an Internet media company focusing on social media entertainment, online games, and product sales.Our major current and planned products and services are as follows: · Gamboozle.com Gaming Platform:We have developed and acquired software which allows users to play free and subscription based multi-player poker, blackjack, roulette, casual games as well as social media games online.Currently, our new online gaming software is being integrated into our Gamboozle.com website platform as well as our pages on Facebook, MySpace and Bebo, which are social networking websites and is provided free of charge.Our gaming platform is being developed to the point where we are able to provide premium content.We intend to offer it to users on a monthly subscription basis which, if sufficient interest is developed, will produce revenues through subscription payments as well as product placement ads in the games.We anticipate developing additional games, creating a licensable version and revising it for use on third party websites.Once the new gaming platform is fully integrated and upgraded there can be no assurance that these improvements will result in additional revenue as we face significant competition in this market. · Gamboozle.com Fantasy Sports:The term fantasy sports describes multi-player games in which users act as fantasy owners and build a team that competes against other fantasy teams based on the statistics generated by individual players or teams of a professional sport.We have developed software which allows users to create teams from the rosters of actual sports players and then use their teams to compete against other users in various categories such as points scored, yards gained or home runs registered, depending on the specific sport.We hope to attract a subscriber base which will provide us with the users we need to generate revenues through monthly subscription entry fees.Our new fantasy sports software is being integrated into our Gamboozle.com website on free and paid subscription bases.This new software is in the development stage, but we anticipate launching the new site and enhancing the content during the next four months to include all the major sports (football, basketball, hockey, baseball and soccer). There can be no assurance that these improvements will result in additional revenue as we face significant competition in this market. F - 11 On April 6, 2011, we entered into a master services agreement with Friedman360, LLC.Pursuant to the terms of the agreement, Friedman360 will provide our company with website and multimedia development services for compensation of $250,000.The website and multimedia development work will relate to the design, navigation, look and feel of our company’s Gamboozle website. On April 12, 2011, we entered into a purchase and sale agreement as well as a software support agreement with Las Vegas From Home.com Entertainment Inc.Pursuant to the terms of the purchase and sale agreement, our company will acquire world-wide, non-exclusive rights to certain source code used in the development of online gaming applications for total consideration of CAD $344,412.50 plus 12% Canadian harmonized sales tax (“HST”).The first payment of $291,912.50 plus HST is to be made within 5 days of the date of the agreement, with the second payment, $52,500 plus HST, being made within 10 business days of Las Vegas From Home meeting all of its obligations under the agreement, or the software being made available to our customers, or within 180 days of the agreement, whichever is earlier. We are still outstanding $52,000 to LVFH, which will be due when they complete the software. Pursuant to the terms of the software support agreement, our company shall pay Las Vegas from Home a monthly fee of CAD $25,000 (or more depending on the amount of users on our company’s websites) in exchange for Las Vegas From Home supplying the hardware and hosting services necessary to operate our company’s online gaming platforms, customer data and customer reporting services, customer support and client support, software modifications and upgrades, and website updates.The term of the agreement is 3 years and may be terminated by either party by providing 60 days notice. Results of Operations for the Three Month Periods Ended June 30, 2011 and June 30, 2010. Three Months Ended June 30 Period from April 17, 2006 (Date of Inception) to June 30, $ Revenue $ 30 $ $ Operating Expenses $ $ $ Net Loss $ ) $ ) $ ) We have had limited operations since our inception on April 17, 2006 to June 30, 2011 and we have generated only nominal revenues of $13,321.We generated $30 in revenues for the three months ended June 30, 2011 compared to revenues of $933 during the same period in 2010.Since our inception to June 30, 2011, we have an accumulated deficit of $5,726,175 during the development stage. We anticipate that we will incur substantial losses over the next year.Our ability to generate any revenues in the next 12 months remains uncertain. Net Loss From the time of inception on April 17, 2006 to June 30, 2011 we incurred a net loss of $5,726,175.For the three months ended June 30, 2011 we incurred a net loss of $1,491,704 compared to $276,853 for the same period in 2010.The increase in net loss was primarily due to increased consulting fees due to issuance of common shares for services, loss on forgiveness of debt of $541,172,and increases inmanagement and professional fees. 7 Expenses Three Months Ended June 30, Period from April 17, 2006 (Date of Inception) to June 30, $ Amortization $ $ $ Advertising and promotion $ $ $ Consulting fees $ $ $ Foreign exchange (gain) loss $ $ $ General and administrative $ $ $ Investor relations $ $ $ Management fees $ $ $ Professional fees $ $ $ Wages and benefits $ $ $ Loss on settlement of debt $ $ Nil $ We accumulated total operating expenses of $5,010,720 from the date of our inception to June 30, 2011. Total operating expenses for the three months ended June 30, 2011 were $950,562 compared to $382,559 during the same period in 2010. Liquidity and Capital Resources Working Capital At June 30, At March 31, Percentage Increase/ (Decrease) Current Assets $ $ (35.93%) Current Liabilities $ $ (77.61%) Working Capital $ $ 73.08% Cash Flows Three Months Ended June 30, Three Months Ended June 30, Net Cash used in Operating Activities $ ) $ Net Cash used in Investing Activities $ ) $ Net Cash Provided by Financing Activities $ $ Increase (Decrease) in Cash During the Period $ $ At June 30, 2011, we had cash of $75,508 in our bank accounts and working capital of $350,636.Our net loss from inception on April 17, 2006 to June 30, 2011 was $5,726,175.Our net loss was funded mostly through existing cash proceeds from issuance of common shares, and notes payable. 8 Since April 17, 2006 (date of inception) to June 30, 2011, we raised gross proceeds of $2,526,603 in cash from the sale of our securities and $529,440 from loans payable.We also incurred share issuance costs of $47,000 and repayment of loans payable of $60,000.During the three months ended June 30, 2011, we raised $142,156 from the sale of our common stock and $30,214 from loans payable.In comparison, we raised $128,135 from the issuance of common shares during the same period in 2010 and repaid $52,500 in loans. For the three months ended June 30, 2011, we used net cash of $684,612 in operating activities compared to $79,518 during the same period in 2010.The increase in cash used for operating activities is attributed to an increase in operating activity in fiscal 2011 compared with fiscal 2010 which resulted in a higher use of cash. For the three months ended June 30, 2011 we required approximately $228,204 per month to fund our operating expenses compared to $26,506 during the same period in 2010.Since we only have minimal cash in our bank account as of June 30, 2011 we are unable to fund even one month of operations without raising additional capital, if future cash flow use is consistent with the current period. We estimate that our expenses over the next 12 months will be approximately $1,940,000 as described in the table below. These estimates may change significantly depending on the nature of our future business activities and our ability to raise capital from shareholders or other sources. Description Target completion date or period Estimated expenses (CAD $) Legal and accounting fees 12 months Further development of Gamboozle.com 12 months Maintenance and refinement of InteliGaming Platform 12 months Marketing and advertising 12 months Investor relations and capital raising 12 months Management and operating costs 12 months Consulting fees 12 months Hardware purchases 12 months General and administrative 12 months Total At present, our cash requirements for the next twelve months outweigh the funds available to maintain or develop our operations.In order to fully carry out our business plan for the next 12 months, we need additional financing of approximately $1,940,000. We intend to negotiate with our management and consultants to pay parts of salaries and fees with stock and stock options instead of cash. There can be no assurance we will be successful in our efforts to secure additional equity financing. If we are unable to raise equity or obtain alternative financing, we may be unable to continue operations with respect to the continued development and marketing of our company and our business plan may fail. If cash flow improves through these efforts, management believes that we can continue to operate. However, no assurance can be given that management's actions will result in profitable operations or improve our liquidity. Inflation The amounts presented in the financial statements do not provide for the effect of inflation on our operations or financial position. The net operating losses shown would be greater than reported if the effects of inflation were reflected either by charging operations with amounts that represent replacement costs or by using other inflation adjustments. 9 Off-Balance Sheet Arrangements We have no significant off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to stockholders. Critical Accounting Policies Our financial statements are impacted by the accounting policies used and the estimates and assumptions made by management during their preparation. A complete summary of these policies is included in Note2 of our unaudited consolidated financial statements. We have identified below the accounting policies that are of particular importance in the presentation of our financial position, results of operations and cash flows, and which require the application of significant judgment by management. Use of Estimates The preparation of these unaudited interim consolidated financial statements in conformity with generally accepted accounting principles in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the unaudited interim consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Our company regularly evaluates estimates and assumptions related to the useful life and recoverability of long-lived assets, fair value of share-based payments, and deferred income tax asset valuation allowances. Our company bases its estimates and assumptions on current facts, historical experience and various other factors that it believes to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities and the accrual of costs and expenses that are not readily apparent from other sources. The actual results experienced by our company may differ materially and adversely from our company’s estimates. To the extent there are material differences between the estimates and the actual results, future results of operations will be affected. Website Development Costs Website development costs consist of costs incurred to develop internet websites to promote, advertise, and earn revenue with respect to our company’s business operations.Costs are capitalized in accordance with ASC 350-50, Intangible Assets – Goodwill and Other - Web Site Development Costs, and are amortized at a rate of 30% per annum commencing when the internet web site has been completed. Equipment Equipment is stated at cost and is amortized on a declining basis, at the following rates: Office Furniture and Equipment 20% Computer Hardware 30% Computer Software 100% Stock-Based Compensation Our company records stock-based compensation in accordance with ASC 718, Compensation – Stock Compensation and ASC 505-50, Equity-Based Payments to Non-Employees. All transactions in which goods or services are the consideration received for the issuance of equity instruments are accounted for based on the fair value of the consideration received or the fair value of the equity instrument issued, whichever is more reliably measurable. Equity instruments issued to employees and the cost of the services received as consideration are measured and recognized based on the fair value of the equity instruments issued. 10 Basic and Diluted Net Loss Per Share Our company computes net loss per share in accordance with ASC 260, Earnings Per Share which requires presentation of both basic and diluted earnings per share (EPS) on the face of the consolidated statement of operations. Basic EPS is computed by dividing net loss available to common shareholders (numerator) by the weighted average number of shares outstanding (denominator) during the period. Diluted EPS gives effect to all dilutive potential common shares outstanding during the period using the treasury stock method and convertible preferred stock using the if-converted method. In computing diluted EPS, the average stock price for the period is used in determining the number of shares assumed to be purchased from the exercise of stock options or warrants. Diluted EPS excludes all dilutive potential shares if their effect is anti dilutive. Financial Instruments and Fair Value Measures The Company’s financial instruments consists of cash, other receivables, accounts payable and accrued liabilities, notes payable, and amounts due to related parties. Pursuant to ASC 820, Fair Value Measurements and Disclosures, the fair value of our cash is determined based on “Level 1” inputs, which consist of quoted prices in active markets for identical assets. Management believes that the recorded values of all other financial instruments approximate their current fair values because of their nature and respective maturity dates or durations. The Company’s operations are in Canada, which results in exposure to market risks from changes in foreign currency rates. The financial risk is the risk to the Company’s operations that arise from fluctuations in foreign exchange rates and the degree of volatility of these rates. Currently, the Company does not use derivative instruments to reduce its exposure to foreign currency risk. Item 3. Quantitative and Qualitative Disclosures About Market Risk As a “smaller reporting company”, we are not required to provide the information required by this Item. Item 4. Controls and Procedures Evaluation of Disclosure Controls and Procedures We maintain disclosure controls and procedures that are designed to ensure that information required to be disclosed in our reports filed under the Securities Exchange Act of 1934, as amended, is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, and that such information is accumulated and communicated to our management, including our chief executive officer and chief financial officer (our principal executive officer, principal financial officer and principle accounting officer) to allow for timely decisions regarding required disclosure. As of the end of our quarter covered by this report, we carried out an evaluation, under the supervision and with the participation of our chief executive officer and chief financial officer (our principal executive officer, principal financial officer and principle accounting officer), of the effectiveness of the design and operation of our disclosure controls and procedures. Based on the foregoing, our chief executive officer and chief financial officer (our principal executive officer, principal financial officer and principle accounting officer) concluded that our disclosure controls and procedures were not effective as of the end of the period covered by this quarterly report. Changes in Internal Control over Financial Reporting There have been no changes in our internal controls over financial reporting that occurred during our quarter ended June 30, 2011 that have materially or are reasonably likely to materially affect, our internal controls over financial reporting. PART II- OTHER INFORMATION Item 1. Legal Proceedings We know of no material, existing or pending legal proceedings against our company, nor are we involved as a plaintiff in any material proceeding or pending litigation. There are no proceedings in which any of our directors, officers or affiliates, or any registered beneficial shareholder, is an adverse party or has a material interest adverse to our interest. Item 1A. Risk Factors As a “smaller reporting company”, we are not required to provide the information required by this Item. 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds On March 15, 2011, we issued an aggregate of 3,755,620 units at a price of $0.20 per unit for $450,000 in new financing and the conversion of $301,124 previously outstanding debt.Each unit consists of one share of our company’s common stock and one warrant to acquire another share of our company’s common stock at $0.30 per share for a period of 24 months. These securities were issued pursuant to an exemption from registration relying on Section 4(2) of the Securities Act of 1933, as amended. On April 16, 2011, we issued 450,000 shares of our company’s common stock with a fair value of $185,779 pursuant to a service agreement for the provision of marketing and promotional services. These shares were issued pursuant to an exemption from registration relying onSection 4(2) of the Securities Act of 1933, as amended. On April 29, 2011, we issued 500,000 shares of our company’s common stock with a fair value of $198,744 pursuant to a service agreement for the provision of website development, design and marketing services. These shares were issued pursuant to an exemption from registration relying onRegulation S of the Securities Act of 1933, as amended. On April 29, 2011, we issued 110,000 units at US$0.20 per unit for proceeds of US$22,000.Each unit consists of one common share and one warrant to purchase one share of our company’s common stock at US$0.30 per share until April 29, 2013. These securities were issued pursuant to an exemption from registration relying on Regulation S of the Securities Act of 1933, as amended. On May 1, 2011, we issued 250,000 shares of our company’s common stock with a fair value of $99,372 pursuant to a consulting agreement for marketing and promotional services. These shares were issued pursuant to an exemption from registration relying on Regulation S of the Securities Act of 1933, as amended. On May 4, 2011, we issued of 250,000 units at US$0.20 per unit for proceeds of US$50,000.Each unit consists of one common share and one warrant to purchase one share of our company’s common stock at US$0.30 per share until May 4, 2013. These securities were issued pursuant to an exemption from registration relying on Regulation S of the Securities Act of 1933, as amended. On May 5, 2011, we issued 150,000 shares of our company’s common stock with a fair value of $69,710 pursuant to a service agreement for event and production services. These shares were issued pursuant to an exemption from registration relying on Section 4(2) of the Securities Act of 1933, as amended. On May 6, 2011, we issued 100,000 shares of our company’s common stock with a fair value of $46,416 pursuant to a consulting agreement. These shares were issued pursuant to an exemption from registration relying on Regulation S of the Securities Act of 1933, as amended. On May 20, 2011, we issued 5,000 shares of our company’s common stock with a fair value of $1,460 pursuant to a settlement and release agreement with a consultant. These shares were issued pursuant to an exemption from registration relying on Section 4(2) of the Securities Act of 1933, as amended. On May 27, 2011, we issued 500,000 shares of our company's common stock upon the exercise of stock options for cash proceeds of $73,297 (Cdn$75,000). These shares were issued pursuant to an exemption from registration relying on Regulation S of the Securities Act of 1933, as amended. On June 23, 2011, we issued 1,650,261 units to settle $469,762 of notes payable and $14,756 of accrued interest.Each unit consisted of one common share and one-half of one share purchase warrant. Each share purchase warrant entitles the holder to acquire an additional common share at an exercise price of US$0.75 per share until June 23, 2013.These shares were issued pursuant to an exemption from registration relying on Section 4(2) of the Securities Act of 1933, as amended. Item 3. Defaults Upon Senior Securities None. 12 Item 4. [Removed and Reserved] Item 5. Other Information None. Item 6.Exhibits Exhibit No. Description (i) Articles of Incorporation Articles of Incorporation for Intelimax Media Inc. (incorporated by reference to our Current Report on Form 8-K filed on May 29, 2009). Amalgamation Application Filed with the British Columbia Registrar of Companies on May 28, 2009 (incorporated by reference to our Current Report on Form 8-K filed on May 29, 2009). Instruments defining the rights of security holders, including indentures Instrument defining the rights of holders – form of share certificate (incorporated by reference to our Current Report on Form 8-K filed on May 29, 2009). Material Contracts 2009 Stock Compensation Plan (incorporated by reference to our Current Report on Form S-8 filed on December 11, 2009). 2009 Stock Option Plan (incorporated by reference to our Current Report on Form S-8 filed on December 11, 2009). License Grant and Asset Purchase Agreement between our company and Fireswirl Technologies Inc. dated for reference August 22, 2008 (incorporated by reference to our Form S-1 filed on June 12, 2009). Master Services Agreement between our company and Friedman360, LLC dated April 6, 2011 (incorporated by reference to our Current Report filed on Form 8-K on April 11, 2011). Purchase and Sale Agreement between our company and Las Vegas From Home.com Entertainment Inc. dated April 12, 2011 (incorporated by reference to our Current Report filed on Form 8-K on April 15, 2011). Software Support Agreement between our company and Las Vegas From Home.com Entertainment Inc. dated April 12, 2011 (incorporated by reference to our Current Report filed on Form 8-K on April 15, 2011). Rule 13a-14(a)/15d-14(a) Certifications 31.1* Section 302 Certification under Sarbanes-Oxley Act of 2002 of Glenn Little (principal executive officer, principal financial officer and principal accounting officer). Section 1350 Certifications 32.1* Section 906 Certifications under Sarbanes-Oxley Act of 2002 of Glenn Little (principal executive officer, principal financial officer and principal accounting officer). *Filed herewith. 13 SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Intelimax Media Inc. (Registrant) Date:August 17, 2011 /s/ Glenn Little Glenn Little President, Chief Executive Officer, Chief Financial Officer, Secretary and Director (Principle Executive Officer, Principle Financial Officer and Principal Accounting Officer) 14
